Luke, J.
Where an action was dismissed by a judgment sustaining a general demurrer, and during the same term of court the plaintiff orally moved to set the judgment of dismissal aside as having been erroneously granted, but procured no ruling thereon, and filed no writ*799ten motion with an order of the court directing the defendant to show cause, etc., a renewal of the oral motion at a subsequent term of the court came too late, and was therefore properly overruled. See E. T., V. & G. Ry. Co. v. Greene, 95 Ga. 35 (22 S. E. 36) ; Alley v. Holcombe, 96 Ga. 810 (22 S. E. 901) ; So. Ry. Co. v. Empire Printing Co., 120 Ga. 43 (47 S. E. 542); Shore v. Brown, 19 Ga. App. 476 (6) (91 S. E. 909).
Decided June 11, 1929.
D. R. Bryan, R. G. Hartsfield, for plaintiff.
A. B. Conger, for defendant.

Judgment affirmed.


Broyles, O. J., and Bloockoorth, J., concur.